Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 1 of 10

EXHIBIT A
Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 2 of 10

FILED : .
2/22/2021 1:42 PM cit pps wjd
Marty Angie Garcia 2021 Cc 1031 77
Bexar County District Clerk CAUSE NO.
Accepted By: Maria Jackson
MARK SALAZAR, § IN THE DISTRICT COURT
§
Plaintiff, §
§
v. § 45th jupICIAL DISTRICT
: §
REPUBLIC SERVICES, INC. §
§
Defendant. § BEXAR COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION AND
JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW MARK SALAZAR, (hereinafter referred to as “Plaintiff’), complaining of
Defendant REPUBLIC SERVICES, INC., (hereinafter referred to as “Defendant”), and for a cause
of action would respectfully show unto the Court the following:

DISCOVERY

1. Discovery Control Plan. Pursuant to Rule 190.3 of the Texas Rutes of Civil Procedure,
Discovery Control Plan Level Two governs this lawsuit.

2. Required Initial Disclosures. Pursuant to Rule 194 of the Texas Rules of Civil Procedure,
Defendant is required to disclose, within 30 days of after the filing of the first Answer, the information
described in Rule 194.2 of the Texas Rules of Civil Procedure.

PARTIES

3. Plaintiff MARK SALAZAR is a resident of the State of Texas. Plaintiff currently

resides in Bexar County, Texas, and has resided there at all times material to this lawsuit.

4. Defendant REPUBLIC SERVICES, INC. is a Delaware corporation whose corporate
address is 18500 N Allied Way, Ste 100, Phoenix, Arizona 85054 and is authorized to conduct business
in the State of Texas. Defendant REPUBLIC SERVICES, INC. may be served with process by
Serving tts registered agent, C T Corporation System, located at 1999 Bryan St, Ste 900, Dallas, Texas
75201 and/or wherever any duly authorized agent to accept service of process may be found.

MISNOMER/ MISIDENTIFICATION
 

 

Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 3 of 10

‘
‘

5. In the event any parties are misnamed or are not included herein, it is Plaintiff's

2? €€,

contention that such was a “misidentification,” “misnomer” and/or such parties were “alter egos” of
parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should be pierced
to hold such parties properly included in the interest of justice.

JURISDICTION & VENUE

6. This court has personal jurisdiction, both specific and general, over Defendant because
it conducts business in Texas and is amendable to service in the state. Venue is proper in Bexar
County because a substantial part of the events or omissions giving rise to Plainuffs claims occurred
in Bexar County, Texas. See TEX. CIV. PRAC. & REM. CODE §1 5.002(2) (1).

7. "Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff in good faith
pleads the value of this case is over two hundred thousand dollars ($250,000.00) but less than one
million dollars ($1,000,000.00). Plaintiff reserves the right to amend these amounts if the jury awards
an amount in excess of one million dollars ($1,000,000.00).

STATEMENT OF FACTS

8. At all times relevant to this cause of action Plaintiff was employed by Defendant.
Defendant is an employer that was nota “subscriber” of workers’ compensation insurance at all umes
material to this action. At all times relevant to this suit, Defendant had a right of control over the
means, methods, and details of the Plaintiffs work and the work of other workers on the jobsite.

9. On or about November 24, 2019, Plaintiff sustained an on-the-job injury while he was
employed by Lefendant and performing his duties as roll-off driver. On said date, Plaintiff was
instructed by Defendant to pick up a trash compactor receiver box from one of its customers and
dump the contents of the receiver box at the Tessman Road Landfill in San Antonio, Texas. Although
Plaintiff had picked up the receiver box from this customer several times in the past, on this date, the
receiver box was different.

10. Plaintiff retrieved the trash compactor receiver box and attempted to pull the pin that

secured the doors in order to open the compactor receiver box doors to unload its contents, however,

 

PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND 2

 

 
Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 4 of 10

the compactor would not open. Plaintiff was unsure how to get the door to open, as he had never
encountered this compactor receiver box in the past and received no inetructione, guidance, aseistance,
or training on how to do so. As Plainuff once again attempted to open the receiver box door, the
approximately three-foot steel bar that held the receiver box’s door closed suddenly swung open and
struck Plaintiff in the head causing his hard hat to break and severely injuring his head. Upon
information and belief, it was subsequently discovered that another driver had previously had issues
with the same compactor.

11. At all.times relevant to this case, Defendant failed to become a subscriber under the
Workers’ Compensation Act of this State and Plaintiff hereby asserts a statutory nonsubscriber claim
against Defendant pursuant to section 406.033 of the Texas Labor Code.

VICARIOUS LIABILITY

12. Plaintiff would show that Defendant is liable for the damages and injuries that were
caused by the negligence of its employees, agents, and representatives. Defendant is lable for the acts
or omissions of its subcontractors, employees, and agents of Defendant and any person at the location
over whom the Defendant retained control. Defendant had control over the manner, methods, and
procedures that its employees, agents, and representatives used in carrying out assigned duties and
truck and trash compactor receiver box involved in the incident made the basis of this suit.

13. In addition, Defendant owed a duty of care to Plaintiff because of this right of control,
which arose through the course of dealing. Defendant was in control of the injury-producing activity
and the safety of the premises, equipment, and the truck and trash compactor receiver box at the time
of the incident and owed a duty to exercise its control in a reasonable manner. Defendant is liable
under the doctrine of respondeat superior, master/servant; principal/agent for the acts of its
employees, independent contractors, and temporary workers.

NEGLIGENCE OF DEFENDANT
14. Plaintiff would show that the damages and injuries were caused by the negligence of

Defendant, its employees, agents, and representatives. Plaintiff would also show that Defendant owed

 

PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND 3
Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 5 of 10

a duty to Plainuff because Defendant was Plaintiffs employer. Plaintiff would also show that

Defendant breached said duty, and that such breach was a proximate cause of the injury and the

resulting damages to Plaintiff. Defendant, its agents, representatives, and employees were negligent by

breaching its duty to Plaintiff in one or more of the following alternative theories of negligence:

a)
b)
¢)
d)

e)

1)
s)
t)

¥)
v)

Failing to furnish a place of employment which is free from recognizable hazards that are
causing or likely to cause death or serious physical harm to employees per the General Duty
Clause of OSHA § 5(a)(1);

Failing to recognize the hazards in PlaintifPs work area;

Failure to take set forth proper safety precautions for employees when working with the
compactor receiver box;

Negligence of Defendant in failing to warn Plainuff of possible defects in the compactor
receiver box;

Negligence of Defendant in failing to warn Plaintiff of possible dangers associated with the
compactor receiver box;

Negligent hiring of persons without adequate qualifications, training and safety experience at
this workplace;

Failure to furnish its employees with adequate, necessary and reasonable tools, appliances,
warning signs, and equipment,

Failure to adequately supervise;

Failure to adequately train;

Failure to inspect the compactor receiver box prior to sending Plaintiff to work with it;
Failure to provide Plaintiff with a safe place to work;

Failure to adequately train, educate, or provide instructions and orders to employees;

Failure to request information from its customers regarding the condition of the compactor
receiver boxes to determine if additional instructions, warnings, training, or assistance is
necessary;

Failure to furnish proper tools and equipment to assist with opening the compactor receiver
box;

Failure to have adequate protection for workers in the work area;

Failure to establish and enforce safety rules and regulations;

Failure to provide adequate means of communication to enable its employee to inquire or
obtain guidance from their employer on how to safely perform their job;

Failing to provide proper safety manuals and instructions to employees;

Failure of their employees to follow safe work practices:

Failure to provide adequate and suitable equipment for the job being performed by Plaintift
at the tme of his injury;

Failing to inspect the workplace equipment;

Failure to have adequate equipment and policies in place to prevent injuries like the one that
happened to Plainuff; and

Plaintiff reserves the right to supplement other acts of negligence as discovery reveals further
acts of negligence.

One or more of the foregoing acts and omissions constituted negligence. Further, one or

more of the foregoing acts or omissions were a proximate cause of the damages and injuries to

Plaintiff.

 

PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND 4
Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 6 of 10

DAMAGES

15. As a direct result and proximate cause of the negligence of Defendants, Plaintiff
suffered bodily injuries. Plaintiff has incurred expenses for medical care and attention and other
expenses. These expenses incurred were necessary for the care and treatment of the injuries sustained
by Plaintiff, and the charges made and to be made were the usual and customary charges for such
services. Plaintiff will require further medical care and attention and will necessarily incur reasonable
expenses in the future for such medical needs. Plaintiff makes a claim herein for all past and future
medical care.

16. As a result of the injury, Plaintiff has been prevented from working and has lost
earning capacity. Plaintiff will continue to suffer a loss of wage-earning capacity in the future. Plainuff
makes a claim herein for all past and future lost earning capacity.

7. Plaintiff was prevented from performing his household duties and wil continue to be
unable to perform his household duties in the future.

18. Plaintiff has suffered physical pain and suffering in the past and will continue to suffer
physical pain and suffering in the future. Plaintiff makes a claim herein for all past and future pain and
suffering.

19. Plaintiff has suffered mental pain and anguish in the past and will continue to suffer
mental pain and anguish in the future. Plaintiff makes a claim herein for all past and future mental
anguish.

20. ‘Plaintiff has suffered impairment in the past and will continue to suffer impairment in
the future. Plaintiff makes a claim herein for all past and future impairment.

21. Plaintiff has suffered disfigurement in the past and will continue to suffer
disfigurement in the future. Plaintiff makes a claim herein for all past and future impairment.

EXEMPLARY DAMAGES
22. Plaintiff is entitled to punitive damages because of Defendant’s gross negligence.

Defendant’s acts or omissions, when viewed objectively from the standpoint of Defendant at the time

 

PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND 5
Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 7 of 10

of their occurrence, involved an extreme degree of risk, considering the probability and magnitude of
the potential harm to others and of which the Defendant had actual, subjective awareness of the risk
involved, but nevertheless proceeded with conscious indifference to the rights, safety, or welfare of
others. Plaintiff is entitled to punitive damages in a sufficient amount to punish Defendant for its
reckless, heedless and intentional conduct and to set an example for others that such conduct will not
be tolerated.
JURY DEMAND

23. Plaintiff respectfully requests a trial by jury of the issues in this case. Plaintiff has

tendered the appropriate fee.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendant be cited to
appear and answer, and that upon final trial, Plaintiff have judgment against Defendant for all telief
requested, for pre-judgment interest, post judgment interest, for costs of this suit, and for such other

and further relief, general and special, at law or in equity, to which Plaintiff is justly entitled.

Respectfully submitted,

ESPINOZA LAW FIRM, PLLC
10202 Heritage Blvd.

San Antonio, Texas 78216
210.229.1300 t

210.229.1302 £
www.espinozatirm.com

e

 

JAV(ER ESPINOZA
Texas Bar No. 24036534
e-service@espinozafirm.com
JADE HEEP

Texas Bar No. 24109989
jade@espinozafirm.com

ATTORNEYS FOR PLAINTIFF

 

PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND 6
Case 5:21-cv-00304 Document 1-3 Filed 03/26/21 Page 8 of 10

'
'

— OT 974 5008 3 PRIVATE PROCESS

te O)__ Case Number: 2021-C1-03177 Bll RL cee Piet ot Fe || |

rao 2021CI63177 S0G6801
MARK SALAZAR IN [HE DISTRICT COURT
VS. 45th JUDICIAL DISTRICT
REPUBLIC SERVICES INC BEXAR COUNTY, TEXAS
(Note:Attached Document May Contain Additional Litigants.)
CITATION
"THE STATE OF TEXAS"

Directed To; REPUBLIC SERVICES INC

BY SERVING ITS REGISTERED AGENT, C T CORPORATION SYSTEM

"You have been sued. You may employ an attorney. lf you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and PETITION, a
default judgment may be taken against you.in addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with
the clerk. Find out more at TexasLawHelp.org.” Said ORIGINAL PETITION AND JURY DEMAND was filed on the 22nd day of February,
2021.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 24TH DAY OF FEBRUARY A.D., 2021.
Mary Angie Garcia

 

JADE HEEP as
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
10202 HERITAGE BLVD 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78216-3921 San Antonio, Texas 78205

 

By: Alexandra Johnson, Deputy

 

MARK SALAZAR Case Number: 2021-C1I-93177

 

 

 

VS Officer's Return Court: 45th Judicial District Court

REPUBLIC SERVICES INC .

| received this CITATION on al o'clock ___M. and:{_) executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION AND

JURY DEMAND the date of delivery endorsed on it to the defendant, in person on the
al otlock M. at. or ( ) not executed because

Fees: Badge /PPS #: Date certification expires:

 

County, Texas

 

 

 

 

 

 

By:

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS”
NOTARY PUBLIC, STATE OF TEXAS
OR: My name is . my date of birth is , and my address is
County.

I declare under penalty of perjury that the foregoing is true and correct. Executed in County, State of Texas, on
the day of , 28

Declarant

 

ORIGINAL (DK0G2)
3/24/2021 https://seafoh Qed oPolCase/OHE I LAil En (ai11 BATS EBb-CaRsatoOW GyiIdst=|esgiaz D8 f=MErk&m=8=Blull=y&p=2_202...

 

 

Case #2021Cl03177

Name: MARK SALAZAR

Date Filed : 2/22/2021

Case Status : PENDING

Litigant Type : PLAINTIFF

Court : 045

Docket Type : OTHER CIVIL CASES
Business Name : 2021CI03177
Style : MARK SALAZAR

Style (2) : vs REPUBLIC SERVICES INC

https://search.bexar.org/Case/CaseDetail?r=c019ci01 -d275-465b-90a9-0c904507 ebbfast=I&l=salazar&fn=Mark&m=8&=8full=y&p=2_2021Cl03177 DC... 1/2
3/24/2021 https ://sqaqsbexgr Bb/CaseVOSValail PROC IIG27$-4B5b-BO ES GOED Cot fk.st FRAG Baddls  EMAKam=8=Efull=y&p=2_202...

Case History

Currently viewing all records

Sequence Date Filed Description

 

500001 2/24/2021 CITATION

REPUBLIC SERVICES INC

ISSUED: 2/24/2021 RECEIVED: 2/26/2021
EXECUTED: 3/2/2021 RETURNED: 3/4/2021

 

 

 

 

 

PO0003 2/22/2021 JURY FEE PAID
POO0002 2/22/2021] REQUEST FOR SERVICE AND PROCESS
PO0001 2/22/2021 PETITION

WITH JURY DEMAND

https://search.bexar.org/Case/CaseDetail?r=c019cf01 -d275-465b-90a9-00904507ebbf&st=|&l=salazar&fn=Mark&m=&=&full=y&p=2_2021Cl03177 DC... 2/2
